     Case 3:19-cr-00245-M Document 30 Filed 02/06/20             Page 1 of 7 PageID 169
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA                          NO. 3:19-CR-245-M

v.                                                ECF

TIMOTHY BERNARD TANNER

                        GOVERNMENT’S REQUEST FOR SPECIFIC
                       VOIR DIRE QUESTIONS TO THE JURY PANEL


TO THE HONORABLE BARBARA M. J. LYNN, UNITED STATES DISTRICT
JUDGE, NORTHERN DISTRICT OF TEXAS:

        The United States of America files this request for specific questions to the jury

panel pursuant to Rule 24(a) of the Federal Rules of Criminal Procedure. The

government hereby requests the Court to ask the following questions of the jury panel:

        1.       Timothy Bernard Tanner, the defendant, has been charged by grand jury

indictment with possession of a firearm by a convicted felon. Is there any member of the

panel, who for personal reasons or otherwise, from personal experience or familiarity

with the experience of others, could not be a fair and impartial juror in a case such as this

one?

                 (a)     Is there any member of the panel who believes that a convicted felon

should not be punished for possessing a firearm?

                 (b)     Is there any member of the panel who believes that the federal

        government should not be investigating and prosecuting firearm crimes?

                 (c)     Do any panel members believe that the federal gun laws are too

        harsh?
   Case 3:19-cr-00245-M Document 30 Filed 02/06/20              Page 2 of 7 PageID 170
       2.     A “firearm” is defined as any weapon that will or is designed to or may

readily be converted to expel a projectile by the action of an explosive. The term

“firearm” also includes the frame or receiver of any such weapon, or any firearm muffler

or firearm silencer, or destructive device.

              (a) Is there any member of the panel who believes they would have

       difficulty convicting a person of this offense, under any part of this definition?

       3.     Does any member of the jury panel have any personal convictions, based

on religion, moral beliefs or other such convictions, that they could not, after hearing all

the evidence and law in this case, pass judgment on another human being by returning a

verdict of guilty?

       4.     Just as the defendant is entitled to a fair trial, so is the government. Is there

any one of you because of something in your background or beliefs, something you seen

or heard on television or radio, or have read in the newspapers, who feel like you cannot

give the government the same fair trial in this type of case that you will give the

defendant?

       5.     If you have had any dealings with any other governmental agency, federal

or state, is there anything in that experience which would affect your ability to be fair and

objective toward both the government and the defendant in your consideration of the

evidence in this case?

       6.     Have any of you, your relatives or close friends, ever been a party to any

legal action or proceeding involving the government, its officers, agents or employees?

If so, would that experience affect your ability to be fair and objective toward both the

government and the defendant in your consideration of the evidence in this case?
   Case 3:19-cr-00245-M Document 30 Filed 02/06/20                Page 3 of 7 PageID 171
       7.     Have any of you, your relatives or close friends ever been involved as a

witness, complainant or accused in a court proceeding of any kind? If so, would that

experience affect your ability to be fair and objective toward both the government and the

defendant in your consideration of the evidence in this case?

       8.     Have you or any member of your family or a close friend ever been

accused, arrested, charged, or convicted of a crime (other than a traffic ticket)? If so,

what type of crime? Would that have any affect on your ability to be fair and impartial in

evaluating this case?

       9.     Have you or any family member or a close friend ever been on probation or

parole as a result of a criminal charge? Would that influence your ability to be fair and

impartial in evaluating this case and deliberating about a verdict?

       10.    Has any member of your family or a close friend been sent to prison? If so,

when was the conviction and what type of crime was it? Would that have any affect on

your ability to be fair and impartial in evaluating this case and reaching a verdict?

       11.    Have any of you ever served on a trial jury in either federal or state court?

              (a)       If so, was it a civil or criminal case?

              (b)       If criminal, what were the charges against the defendant, and did the

       jury reach a verdict?

              (c)       Is there anything in that experience which would make it difficult for

       you to be fair and objective toward both the government and the defendant in your

       consideration of the evidence in this case?

       12.    Your duty, as jurors, is merely to decide guilt or innocence based upon the

evidence and my instructions to you as to the law which you must apply in your
   Case 3:19-cr-00245-M Document 30 Filed 02/06/20              Page 4 of 7 PageID 172
deliberation. Your own views as to whether a particular law or rule of evidence is right

or wrong cannot play any part in your deliberations and review of the evidence. Is there

anyone who feels that they cannot accept my instructions on the law and apply those

instructions in your consideration of evidence?

       13.    It is my duty, as judge, to determine punishment if you find, after

considering the evidence and my instructions as to the law you must apply, that the

defendant is guilty of one or more counts in the indictment. The law does not permit you

to consider the issue of punishment because there are factors, having nothing to do with

this trial, which will help me determine the appropriate sentence, if any. Is there anyone

here who would vote “not guilty,” no matter what the evidence indicates, because of the

possibility that the Court may impose a jail sentence or any other particular sentence?

       14.    Can you think of any reason if you are chosen to sit on this jury, why you

might not be able to render a fair and impartial verdict based solely upon the evidence

and the law as the Court will instruct you at the conclusion of the case?

       15.    Does anyone have any problem with his or her hearing or sight or any other

medical problem which might impair his or her ability to devote their full attention to the

trial or to fully observe what happens at the trial of this case?

       16.    Would each of you agree that you can look at surrounding facts and

circumstances to decide what the truth is?

              (a) And if you are given instructions by the judge that circumstantial

       evidence has the same legal effect as direct evidence you will be able and willing

       to follow that instruction?

       17.    The government intends to call the following witnesses:
   Case 3:19-cr-00245-M Document 30 Filed 02/06/20           Page 5 of 7 PageID 173
                      [Read Government’s Witness List]

does any member of the jury panel think you might know any potential witness?

       18. The defendant intends to call the following witnesses:

                      [Read The Defendant’s Witness List]

does any member of the jury panel think you might know any of these potential

witnesses?

       19.    Has any member of the jury panel heard anything about this case?

       20.    Does any member of the panel know any of the attorneys, John J Boyle,

Assistant United States Attorney representing the government, and Michael Kawi, who

represents Timothy Bernard Tanner?

       21.    Does any member of the panel know the defendant, Timothy Bernard

Tanner?

       22.    There are many people on this jury panel. Do any of you recognize other

members of the panel as being a close friend or associate?

       23.    Have any of the panel members served as a federal or state peace officer?

       24.    Have any of the panel members ever served or been employed in the office

of any state or federal prosecutor?

       25.    Has any member of the panel received any kind of special training in law

enforcement or law?

       26.    Do any of you have a member of your family who is employed by the

federal government or by a state government or by any governmental entity?

       27.    Do any of you have close friends who are involved in law enforcement?

       28.    This case is brought by agents of the Bureau of Alcohol Tobacco and
   Case 3:19-cr-00245-M Document 30 Filed 02/06/20           Page 6 of 7 PageID 174
Firearms, officers of the Lancaster Police Department. Are there any panel members

who have family members or close personal friends who are employed by these

agencies?

       29.    Are any of the panel members personally acquainted with any of the facts

involved in this case?

       30.    There are many shows on television depicting crime scene investigation

and new stories regarding DNA evidence. Police procedures can be considered by the

jury, however, is there any jury member who if they believed the testimony of the

witnesses beyond a reasonable doubt, as to each element of the offense, would still have

trouble convicting because of some personal belief regarding the lack of fingerprints or

DNA type material? Or because of some personal standard, would require that type of

evidence before they could convict a person?

       31.    In order to obtain a conviction, the government must prove possession of an

item, either drugs or a weapon. Possession will be defined in the charge. Possession can

be actual or constructive. It can also be joint possession. However, possession does not

always mean ownership. If the government proved possession of the item beyond a

reasonable doubt, is there any jury member who would not convict because someone else

may have owned the weapon?

       32.    Does any member of the panel distrust law enforcement?

       The above questions are submitted by the government to aid in the intelligent

exercise of challenges.
   Case 3:19-cr-00245-M Document 30 Filed 02/06/20            Page 7 of 7 PageID 175


                                                 Respectfully submitted,

                                                 ERIN NEALY COX
                                                 UNITED STATES ATTORNEY



                                                 s/ John J. Boyle
                                                 JOHN J. BOYLE
                                                 Assistant United States Attorney
                                                 Texas State Bar No. 00790002
                                                 1100 Commerce Street, Third Floor
                                                 Dallas, Texas 75242-1699
                                                 Tel: 214-659-8600
                                                 Fax: 214-659-8809


                             CERTIFICATE OF SERVICE
      I hereby certify that on February 6, 2020 I electronically filed the foregoing
document with the Clerk of Court for the United States District Court, Northern District
of Texas, using the electronic case filing system of the Court. The electronic case filing
system sent a “Notice of Electronic Filing” to the following attorney(s) of record who
have consented in writing to accept this Notice as service of this document by electronic
means: Michael Kawi.

                                                 s/ John J. Boyle
                                                 JOHN J. BOYLE
                                                 Assistant United States Attorney
